                                                                       Case 2:16-cv-01451-KJD-DJA Document 39 Filed 08/02/19 Page 1 of 3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for Bank of America, N.A., successor by
                                                                 merger to BAC Home Loans Servicing, LP f/k/a
                                                             8   Countrywide Home Loans Servicing, LP
                                                             9
                                                                                                    UNITED STATES DISTRICT COURT
                                                            10
                                                                                                           DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A., successor by                        Case No.: 2:16-cv-01451-KJD-CWH
                                                                                                                                                        DJA
                                                                 merger to BAC HOME LOANS SERVICING, LP
AKERMAN LLP




                                                            13   FKA     COUNTRYWIDE    HOME    LOANS
                                                                 SERVICING, LP,
                                                            14                                                              STIPULATION AND ORDER FOR LEAVE
                                                                                                   Plaintiff,               TO FILE AMENDED COMPLAINT AND
                                                            15                                                              ASSERT CLAIMS UNDER THE FEDERAL
                                                                 vs.                                                        FORECLOSURE BAR
                                                            16
                                                                 WESTTROP ASSOCIATION; T-SHACK, INC.;
                                                            17   NEVADA ASSOCIATION SERVICES, INC.,

                                                            18                                     Defendants.

                                                            19                Plaintiff Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP f/k/a
                                                            20   Countrywide Home Loans Servicing, LP (BANA), defendant Westtrop Association (Westtrop), and
                                                            21   defendant T-Shack, Inc. (T-Shack) stipulate and agree as follows:
                                                            22                1.     On June 21, 2016, BANA filed its complaint against Westtrop and T-Shack for quiet
                                                            23   title/declaratory judgment, breach of NRS 116.1113, wrongful foreclosure and injunctive relief. [ECF
                                                            24   No. 1].
                                                            25                2.     On August 30, 2016, Westtrop filed its answer to the complaint. [ECF No. 18.]
                                                            26                3.     On November 1, 2016, T-Shack filed its answer to the complaint. [ECF No. 23.]
                                                            27                4.     On March 8, 2017, the Court entered a stay pending the final resolution of Bourne Valley
                                                            28   and Saticoy Bay certiorari proceedings before the United States Supreme Court. [EFC No. 30.]
                                                                                                                     1
                                                                 49508259;1
                                                                      Case 2:16-cv-01451-KJD-DJA Document 39 Filed 08/02/19 Page 2 of 3




                                                             1                5.   The United States Supreme Court proceedings in Bourne Valley has concluded.

                                                             2                6.   The Nevada Supreme Court answered the certified question in case no. 72931 on

                                                             3   August 2, 2018.

                                                             4                7.   The Court entered an order lifting the stay on July 18, 2019. [ECF No. 38.]

                                                             5                8.   The parties stipulate to allow BANA to file the amended complaint asserting claims

                                                             6   under the Federal Foreclosure Bar attached here as Exhibit A within 14 days of the order granting this

                                                             7   stipulation.

                                                             8   DATED: August 2, 2019.
                                                             9
                                                                 AKERMAN LLP                                           BOYACK ORME & TAYLOR
                                                            10
                                                                 /s/ Jared M. Sechrist                                 /s/ Patrick A. Orme
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   MELANIE D. MORGAN, ESQ.                               EDWARD D. BOYACK, ESQ.
                                                                 Nevada Bar No. 8215                                   Nevada Bar No. 5229
                      LAS VEGAS, NEVADA 89134




                                                            12   JARED M. SECHRIST, ESQ.                               PATRICK A. ORME, ESQ.
AKERMAN LLP




                                                                 Nevada Bar. No. 10439                                 Nevada Bar No. 7853
                                                            13   1635 Village Center Circle, Ste. 200                  7432 W Sahara Ave. Ste. 101
                                                                 Las Vegas, Nevada 89134                               Las Vegas, NV 89117
                                                            14
                                                                 Attorneys for Bank of America, N.A., successor        Attorneys for Westtrop Association
                                                            15   by merger to BAC Home Loans Servicing, LP
                                                                 f/k/a Countrywide Home Loans Servicing, LP
                                                            16
                                                                 AYON LAW
                                                            17
                                                                 /s/ Luis Ayon
                                                            18
                                                                 LUIS A. AYON, ESQ.
                                                            19   Nevada Bar No. 9752
                                                                 8716 Spanish Ridge Avenue, Ste. 115
                                                            20   Las Vegas, Nevada 89148

                                                            21   Attorneys for T-Shack, Inc.

                                                            22

                                                            23                                                    ORDER

                                                            24                IT IS SO ORDERED:
                                                            25

                                                            26                                                  UNITEDJ.
                                                                                                                DANIEL    STATES   MAGISTRATE JUDGE
                                                                                                                            ALBREGTS
                                                                                                                Case No.: 2:16-cv-01451-KJD-CWH
                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                            27                                                  2:16-CV-01451-KJD-DJA
                                                                                        August 13, 2019
                                                                              DATED :
                                                            28
                                                                                                                   2
                                                                 49508259;1
                                                                      Case 2:16-cv-01451-KJD-DJA Document 39 Filed 08/02/19 Page 3 of 3




                                                             1                                       LIST OF EXHIBITS

                                                             2   EXHIBIT A                Amended Complaint

                                                             3

                                                             4

                                                             5

                                                             6

                                                             7

                                                             8
                                                             9

                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                        3
                                                                 49508259;1
